[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 10-14318                   MARCH 31, 2011
                            Non-Argument Calendar                JOHN LEY
                                                                   CLERK
                          ________________________

                      D.C. Docket No. 1:10-cr-20058-PCH-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

EURLAYNE MIGUEL,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Florida
                         _________________________

                                 (March 31, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges

PER CURIAM:

      Gail Stage, appointed counsel for Eurlayne Miguel in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Miguel’s convictions and

sentences are AFFIRMED.




                                         2